Citation Nr: 0942633	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-00 0858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, 
Georgia



THE ISSUE

Entitlement to enrollment in the VA healthcare system.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active military service from February 
1969 to February 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006-issued decision of the Department of 
Veterans Affairs (VA) Medical Center in Atlanta, Georgia, 
that denied the Veteran's application for enrollment into the 
VA health care system. 


FINDING OF FACT

In August 2009, prior to any Board decision, the veteran 
notified VA in writing that he desired to withdraw the 
pending appeal.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal, the Board lacks 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  

In August 2009, the veteran notified VA in writing that he 
desired to withdraw his appeal for enrollment in the VA 
healthcare system.  He indicated that the benefit that he 
seeks had, in fact, been re-instated.  No Board decision has 
been issued.  Because the issue has been mooted by later 
events, no specific error of fact or law is alleged and the 
requirements for dismissal by the Board have been met.  
38 U.S.C.A. § 7105 (d) (5) (West 2002); 38 C.F.R. § 20.204 
(2009).  


ORDER

The appeal is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


